IN THE SUPREME COURT OF THE STATE OF NEVADA


                         LAS VEGAS METROPOLITAN POLICE                           No. 83515
                         DEPARTMENT,
                         Petitioner,
                         vs.
                         THE EIGHTH JUDICIAL DISTRICT
                         COURT OF THE STATE OF NEVADA,                              FILED
                         IN AND FOR THE COUNTY OF
                         CLARK; AND THE HONORABLE                                    APR 2 9 2022
                         ERIKA D. BALLOU, DISTRICT JUDGE,                           ELIZABETH A. BROWN
                                                                                  CLERISV TDREUE COURT
                         Respondents,                                                    ‘
                                                                                 BY      •
                                                                                              CLFIRM(
                                                                                            (5-4-
                                                                                       DEPUTY
                         and
                         TERRENIE D. MCDOWELL,
                         Real Party in Interest.

                                               ORDER DENYING PETITION
                                      This is an original writ petition for a writ of mandamus or, in
                         the alternative, prohibition challenging an order granting a return of
                         property motion in a criminal case. After engaging in a discussion with an
                         undercover officer at the airport, real party in interest Terrenie D.
                         McDowell was arrested and charged with pandering.2 During the arrest,
                         petitioner the Las Vegas Metropolitan Police Department, seized
                         approximately $12,000 in cash from McDowell. After McDowell pleaded
                         guilty to attempted pandering, he moved for the return of the money. Before
                         the district court resolved that motion, LVMPD filed a civil forfeiture action
                         as to the money. The district court granted McDowell's motion despite the


                                'Pursuant to NRAP 3401), we have determined that oral argument
                         is not warranted in this matter.

                               2See NRS 201.300(1) (providing that pandering occurs when a person,
                         without physical threat, "induces an adult to unlawfully become a prostitute
                         or to continue to engage in prostitution").
SUPREME COURT
        OF
     NEVADA


(0) 1947A    <411011./
                                                                                                  -13 ‘,63
                pending forfeiture action, and LVMPD challenges that decision via this writ
                petition. Because it does not appear that LVMPD has an adequate and
                speedy remedy, we choose to entertain its petition. See D.R. Horton, Inc. v.
                Eighth Judicial Dist. Court, 123 Nev. 468, 474, 168 P.3d 731, 736 (2007).
                However, for the reasons stated below, we deny LVMPD's requested relief.
                            Under NRS 179.085(1)(e), a party "aggrieved by . . the
                deprivation of property may move the court having jurisdiction where the
                property was seized for the return of the property on the ground
                that . . . [detention of the property by law enforcement is not reasonable
                under the totality of the circumstances." The statute contemplates that
                such motions will generally be filed within a criminal proceeding. NRS
                179.085(5) ("If a motion pursuant to this section is filed when no criminal
                proceeding is pending, the motion must be treated as a civil complaint
                seeking equitable relief.").
                            We see no manifest abuse of discretion or error of law in the
                district court's decision that would warrant writ relief.     See Walker v.
                Second Judicial Dist. Court, 136 Nev. 678, 679-81, 476 P.3d 1194, 1196-97
                (2020) (discussing that a petitioner must show a legal right to the relief
                sought or that the district court "rnanifestlf abused its discretion for writ
                relief to be warranted). It is not an abuse of discretion to conclude that
                LVMPD's retention of the money under the circumstances was
                unreasonable because it was unrelated to the pandering charge—McDowell
                did not pay the money to the undercover cop, attempt to purchase anything



                       3As the district court has jurisdiction to resolve such motions, we
                decline to issue a writ of prohibition. See NRS 34.320 (providing that a writ
                of prohibition is appropriate when a district court acts in excess of its
                jurisdiction).
SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
for her with the money, or take the money from her. Moreover, LVMPD
does not assert that the money retains any evidentiary value in the criminal
case. Although the money is the subject of LVMPD's separate civil
forfeiture action, the district court was aware of that when making its
"totality of the circumstances" decision under NRS 179.085(1)(e), and the
district court's decision does not prevent LVMPD from proceeding in the
forfeiture case. In light of the foregoing, we
             ORDER the petition DENIED.4



                                                  , C.J.
                         Parraguirre




Cadish




cc:   Hon. Erika D. Ballou, District Judge
      Liesl K. Freedman
      S. Scott Greenberg
      Clark County Public Defender
      Federal Public Defender/Las Vegas
      Eighth District Court Clerk




      4The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

      We lift the stay previously imposed on September 30, 2021.


                                       3